



Exhibit 10.4
THIRD AMENDMENT TO CONTRACT FOR SALE
AND PURCHASE OF REAL PROPERTY
THIS THIRD AMENDMENT TO CONTRACT FOR SALE AND PURCHASE OF REAL PROPERTY (this
“Third Amendment” or “Amendment”) is made and entered into as of the 22nd day of
July, 2020, by and between DART INDUSTRIES, INC., a Delaware corporation,
DEERFIELD LAND CORPORATION, a Delaware corporation, TUPPERWARE U.S., INC., a
Delaware corporation (collectively, “Seller”), and O’CONNOR MANAGEMENT LLC, a
Delaware limited liability company (“Purchaser”).
WITNESSETH:
WHEREAS, Seller and Purchaser entered into that certain Contract for Sale and
Purchase of Real Property dated as of May 11, 2020, relating to the purchase and
sale of certain real property located in Osceola County, Florida and legally
described on Exhibit “A” purportedly attached thereto and certain real property
located in Orange County, Florida and legally described on Exhibit “B”
purportedly attached thereto (collectively the “Original Agreement”), as
modified and amended by that certain First Amendment to Contract for Sale and
Purchase of Real Property dated as of June 10, 2020 (the “First Amendment”), and
that certain Second Amendment to Contract for Sale and Purchase of Real Property
dated as of July 15, 2020 (the “Second Amendment”; the Original Agreement, as
amended by the First Amendment and the Second Amendment, shall be referred to
herein as the “Agreement”);
WHEREAS, the Original Agreement provides in Section 30 thereof that if any of
the Trailside South Contract, the Lot 4 Contract, or the Replat 32 Contract
close prior to the Closing (as defined in the Original Agreement), then the
purchase price paid at such closing(s) shall be credited against the Purchase
Price;
WHEREAS, the Seller and Purchaser have agreed to divide the Closing into three
(3) phases, with each phase consisting of the following portions of the Land:
(i)
Phase I will include the sale of the Tupperware HQ Complex (“Phase I”);

(ii)
Phase II will include the sale of Replat 31 [described as Parcels 4 and 4A on
Exhibit “A” attached to that certain American Land Title Association Commitment
issued by Fidelity National Title Insurance Company with respect to the Property
bearing Order Number 8364315 having a date of May 4, 2020 at 5:00 pm (the
“Existing Commitment”)], Replat 32 (described as Parcel 5 on Exhibit “A”
attached to the Existing Commitment), the Land which is the subject of the
Trailside South Contract, Replat 29 (described as Parcel 3 and Parcel 28 on
Exhibit “A” attached to the Existing Commitment) and Lots 1, 4 and 6 of Replat
33 (such Replat 33 being described as Parcels 6 and 6A on Exhibit “A” attached
to the Existing Commitment) (“Phase II”); and






--------------------------------------------------------------------------------





(iii)
Phase III will include the sale of the Additional Land, the Orange County Land,
the portion of Replat 33 (described as Parcels 6 and 6A on Exhibit “A” attached
to the Existing Commitment) not included in Phase II, and all remaining Osceola
County Land included within the Land legally described on Exhibit “A” to the
Original Agreement that is not included within Phase I or Phase II (“Phase
III”); and

WHEREAS, this Third Amendment amends the Agreement which was entered into for
the purpose of implementing and amending various terms of the deal structure set
forth in that certain Letter of Intent dated April 10, 2020, by and between
O’Connor Capital Partners, LLC, as buyer, and Tupperware Group, as seller for
the sale of real property and the leaseback of the Tupperware Global
Headquarters Complex (the “Initial LOI”) which Initial LOI superseded that
certain Development Pipeline Agreement between O’Connor Capital Partners, LLC
and Deerfield Land Corporation with respect to the sale and development of the
transit-oriented development portion of the Property (“DPA”), and which DPA
itself implemented and amended the terms of that certain Letter of Intent dated
July 16, 2018 as amended by that certain Addendum to Letter of Intent dated June
20, 2019 (collectively, the “DPA LOI” and together with the Initial LOI, the
“LOI”); and
WHEREAS, Purchaser and Seller agree to amend the terms of the Agreement as set
forth herein.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
of the parties, and other good and valuable considerations, the receipt and
sufficiency of which is hereby acknowledged and agreed by each of the parties,
Seller and Purchaser do hereby covenant and agree as follows:
1.Recitals. Seller and Purchaser do hereby mutually represent and warrant that
the foregoing recitals are true and correct, and said recitals are hereby
ratified, confirmed, and incorporated into the body of this Third Amendment.
2.    Defined Terms. Any capitalized terms utilized in this Third Amendment and
which are not separately defined herein shall have the meaning ascribed thereto
in the Agreement.
3.    Phased Closings. Section 7(a) of the Original Agreement is hereby modified
and amended to delete the first sentence thereof and replace it with the
following language: “The closing (“Closing”) of the sale of the Property by
Seller to Purchaser shall occur in three phases (i.e., Phase I, Phase II and
Phase III) as set forth in Section 2 of the Agreement as modified by this
Amendment, and (i) the Closing of Phase I (“Phase I Closing”) shall occur on or
before September 15, 2020 (the “Phase I Closing Date”), (ii) the Closing of
Phase II (“Phase II Closing”) shall occur on or before September 15, 2020 (the
“Phase II Closing Date”), and (iii) the Closing of Phase III (“Phase III
Closing”) shall occur on or before December 21, 2020 (the “Phase III Closing
Date”).” As used in the Agreement and this Third Amendment: (a) the term
“Closing” shall mean and refer to the Phase I Closing, the Phase II Closing
and/or the Phase III Closing as applicable and as the context may require; (b)
the term “Closing Date” shall mean and refer to the Phase I Closing Date, the
Phase II Closing Date and/or the Phase III Closing Date as applicable and as the
context may require; and (c) the term “Phase” shall mean and refer to Phase I,
Phase II and/or Phase III as applicable and as the context may require.


2



--------------------------------------------------------------------------------





4.    Allocation of Purchase Price. Section 2 of the Original Agreement is
hereby modified and amended to delete subparagraphs 2(a), (b), and (c) and
replace such subparagraphs in their entirety with the following subparagraphs
(a) through (h) so that the Purchase Price shall be payable as follows:
(a)    Purchaser has paid an earnest money deposit under the Original Agreement
to Escrow Agent in the amount of Five Hundred Thousand Dollars ($500,000.00)
(the “Initial Deposit”);
(b)    In the event Purchaser fails to terminate this Agreement prior to the
expiration of the Phase I and II Inspection Period (as hereinafter defined),
Purchaser shall pay to Escrow Agent an additional deposit in the amount of One
Million Dollars ($1,000,000.00) within five (5) days after the expiration of the
Phase I and II Inspection Period (the “First Additional Deposit”);
(c)    In the event the Phase I Closing and the Phase II Closing are
consummated, Purchaser shall pay to Escrow Agent an additional deposit in the
amount of One Million Five Hundred Thousand Dollars ($1,500,000.00) on the Phase
I Closing Date (the “Second Additional Deposit”, and collectively with the
Initial Deposit and the First Additional Deposit, the “Deposit”);
(d)    The Purchase Price shall be allocated between the Phases as set forth in
subparagraphs (d)-(f) of this Section 4. The Purchase Price for Phase I shall be
Twenty-nine Million and 00/100 Dollars ($29,000,000.00) (the “Phase I Purchase
Price”) and shall be due and payable in full on the Phase I Closing Date (as
hereinafter defined);
(e)    The Purchase Price for Phase II shall be Nineteen Million Six Hundred
Sixty-Eight Thousand One Hundred Four and 00/100 Dollars ($19,668,104.00) (the
“Phase II Purchase Price”) and shall be due and payable in full on the Phase II
Closing Date (as hereinafter defined);
(f)    The Purchase Price for Phase III shall be Thirty-Seven Million Eighty-One
Thousand Eight Hundred Ninety-Six and 00/100 Dollars ($37,081,896.00) (the
“Phase III Purchase Price”) and shall be due and payable in full on the
Phase III Closing Date;
(g)    The Deposit shall be held by Escrow Agent and shall be applied as
follows: (i) the Five Hundred Thousand Dollar ($500,000.00) Initial Deposit and
the One Million Dollar ($1,000,000.00) First Additional Deposit shall be applied
to the amounts due from Purchaser at the Phase I Closing and the Phase II
Closing (and the Initial Deposit and the First Additional Deposit shall be
allocated between such Closings as desired by Purchaser); and (ii) the One
Million Five Hundred Thousand Dollars ($1,500,000.00) Second Additional Deposit
shall be applied to the amounts due from Purchaser at the Phase III Closing; and
(h)    The Phase I Purchase Price, the Phase II Purchase Price and the Phase III
Purchase Price due on the Phase I Closing Date, the Phase II Closing Date and
the Phase III Closing Date, respectively, shall each be adjusted plus or minus
for any amount resulting from prorations and adjustments required by the
Agreement, as modified and amended by this Amendment, and shall be paid by wire
transfer to the Closing Agent’s (as hereinafter defined) trust account on the
applicable Closing Date. All funds payable hereunder shall be tendered in lawful
money of the United States of America.


3



--------------------------------------------------------------------------------





5.    Inspection Period.
(a)    The Seller and Purchaser agree to bifurcate and extend the Inspection
Period, as referenced in Section 3(a) of the Agreement, as follows: (i) the
Inspection Period for the Land included within Phase I and Phase II shall be
extended until August 31, 2020 (the “Phase I and II Inspection Period”); and
(ii) the Inspection Period for the Land included within Phase III shall be
extended until November 15, 2020 (the “Phase III Inspection Period”). As used in
the Agreement and this Third Amendment, the term “Inspection Period” shall mean
and refer to the Phase I and II Inspection Period and/or the Phase III
Inspection Period, as applicable and as the context may require.
(b)    The second sentence of Section 3(a) of the Original Agreement is hereby
modified and amended to substitute the words “within the Phase I and II
Inspection Period” for the words “within the Inspection Period” which are hereby
deleted from such sentence. Section 3(a) of the Original Agreement is hereby
amended to add the following sentence to the end of Section 3(a), “The Second
Additional Deposit shall be nonrefundable after the Second Additional Deposit
has been paid by Purchaser in accordance with the terms of this Agreement,
except as specifically set forth in Section 17 of the Third Amendment.”
(c)    Notwithstanding anything in the Agreement or this Third Amendment to the
contrary: (i) if Purchaser terminates the Agreement pursuant to Section 3(a)
thereof on or prior to the Phase I and II Inspection Period, then Escrow Agent
shall return the Initial Deposit to Purchaser; (ii) once Purchaser pays the
First Additional Deposit to Escrow Agent, the Initial Deposit and the First
Additional Deposit are non-refundable to Purchaser except as otherwise set forth
in the Agreement (as amended hereby); (iii) if Purchaser does not deliver the
Second Additional Deposit to Escrow Agent as required hereunder, then such
failure shall not constitute a default by Purchaser under the Agreement (as
amended hereby) and shall not prohibit or affect the consummation of the Phase I
Closing and the Phase II Closing in accordance with the Agreement (as amended
hereby) and the Agreement shall terminate as to Phase III effective as of the
consummation of the Phase I Closing and the Phase II Closing; and (iv) if the
Second Additional Deposit is delivered to Escrow Agent as required hereunder,
then the Second Additional Deposit shall be nonrefundable except for the
exclusions to non-refundability set forth in Section 17 of this Third Amendment.
(d)    Section 3 of the Original Agreement is hereby modified and amended to add
the following new subsection (e):
“(e) Purchaser hereby agrees that it will initiate its Property Inspection of
Phase I and Phase II promptly, but no later than July 28, 2020, and shall
prosecute such Property Inspection and any other due diligence as expeditiously
as necessary to complete the Property Inspection for Phase I and Phase II prior
to the expiration of the Phase I and II Inspection Period; provided, however,
that the foregoing shall not prohibit Purchaser from continuing to perform its
Property Inspection and other due diligence activities for Phase I and Phase II
after the Phase I and II Inspection Period subject to the Agreement, as
amended.”


4



--------------------------------------------------------------------------------





6.    Deadline for Agreement on Form of Lease. Notwithstanding anything to the
contrary set forth in the Agreement, Seller and Purchaser hereby agree that the
Agreement is hereby modified and amended such that the deadlines for Purchaser
and Seller to agree upon the final form of (i) the Lease between Purchaser, as
landlord, and Tupperware Brands Corporation, a Delaware corporation (“TBC”) as
tenant, with respect to the sale/leaseback of the Tupperware HQ Complex as the
Lease is more particularly defined and described in the Agreement (the “Lease”);
and (ii) the Memorandum of Lease between Purchaser, as landlord, and TBC, as
tenant in recordable form with respect to the Lease, is hereby extended until
August 20, 2020. Section 7(j) of the Original Agreement is hereby modified and
amended to delete subsections (v) and (vi) thereof. The Lease shall be only for
the Tupperware HQ Complex and shall not include the Additional Land. If TBC has
not vacated the Additional Land prior to the Phase III Closing Date, then the
purchaser of Phase III shall enter into an irrevocable license coupled with an
interest with TBC for the Additional Land (the ”License”) at the Phase III
Closing pursuant to which TBC shall have an irrevocable license coupled with an
interest to use the Additional Land for the purposes of operating its
information technology building located thereon and moving the information
technology operations in such building to the Tupperware HQ Complex. The form of
the License shall be approved by the parties prior to the expiration of the
Phase I and II Inspection Period, but such License shall (A) provide that TBC
will not be required to pay any rental or license fee during the term thereof
and (B) have a term that commences on the Phase III Closing Date and terminates
upon the earlier of (i) TBC vacating the Additional Land or (ii) June 21, 2021,
at which time TBC shall relinquish possession of the Additional Land to the
purchaser of Phase III. Further, in the event that Purchaser obtains mortgage
financing for the Phase I Closing and the prospective mortgagee requires an
estoppel certificate and/or subordination, non-disturbance and attornment
agreement from TBC in connection with such financing, then Seller agrees to
cause TBC to provide the same prior to the Phase I Closing Date in the forms
required by the Lease.
7.    Deadline for Agreement on Forms of Other Closing Documents.
Notwithstanding anything to the contrary set forth in the Agreement, Seller and
Purchaser hereby agree that the Agreement is hereby modified and amended such
that the deadlines for Purchaser and Seller to agree upon the final form of the
documents identified in Subsections 7(f), (g), (h), (i), (k), (l), (m), (n), (o)
and (p) of the Agreement have been extended until August 31, 2020.
8.    Survey and Title. Seller and Purchaser hereby agree that Section 14 of the
Agreement is hereby modified and amended to extend the deadline for Seller to
deliver Purchaser the Survey for Phase I and Phase II until August 31, 2020.
Seller agrees to cause there to be a separate Survey and Commitment for each
Phase. As used in the Agreement, as amended by this Third Amendment: (i) the
term “Survey” shall mean and refer to the Survey for Phase I, the Survey for
Phase II and/or the Survey for Phase III as applicable and as the context may
require; (ii) the term “Commitment” shall mean and refer to the Commitment for
Phase I, the Commitment for Phase II and/or the Commitment for Phase III as
applicable and as the context may require; and (iii) the term “Owner’s Title
Policy” shall mean and refer to the Owner’s Title Policy for Phase I, the
Owner’s Title Policy for Phase II and/or the Owner’s Title Policy for Phase III
as applicable and as the context may require. The Title Objection Notice with
respect to the Commitment for Phase I and Phase II shall be due no later than
August 31, 2020, and a separate Title Objection Letter relating solely to
matters of survey for the survey of Phase I and Phase II shall be due on the
later of (i) August 31, 2020, or


5



--------------------------------------------------------------------------------





(ii) ten (10) days after Purchaser’s receipt of such Survey. The Title Objection
Notice with respect to the Commitment for Phase III and the Survey for Phase III
shall be due no later than November 15, 2020 (provided that such Commitment and
Survey are delivered to Purchaser by November 1, 2020, and, in the event they
are not delivered by such date, then such Title Objection Notice shall be due no
later than ten (10) days after receipt of the same).
9.    Closing Documents. Section 7(b) of the Original Agreement is hereby
modified and amended to delete the first line thereof and replace it with the
following language:
“At each of the Phase I Closing, the Phase II Closing and the Phase III Closing,
as applicable, the following documents and deliveries shall be executed and/or
paid or provided, as applicable, with respect to Phase I, Phase II and Phase
III, as and to the extent applicable; provided, however, that (i) the Lease will
only be executed and delivered at the Phase I Closing; (ii) the Assignment of
Declarant’s Rights and the Assignment of Developer’s Rights will only be
executed and delivered at the Phase III Closing; and (iii) the Termination of
DPA and DPA Memorandum will be executed, delivered and recorded at the Phase II
Closing.”
10.    Association: The actions, prorations and filings with respect to the
Association described in Sections 7(q) and 9(c) of the Agreement shall be done
in connection with the Phase III Closing (and not the Phase I Closing or the
Phase II Closing).
11.    DPA. It is the intent of the parties that (i) the Agreement, as amended
by this Third Amendment and as may be hereafter amended, shall supersede the
DPA, once it is terminated at the Phase II Closing, and (ii) any land use rights
of Purchaser arising from the DPA and the LOI shall be absorbed into the
Agreement (as amended) and shall remain with Purchaser and survive the Phase II
Closing despite the DPA being terminated.
12.    Arsenic. Section 19(e)(i) of the Original Agreement is amended to add the
following to the end thereof: “Seller agrees, at Seller’s expense, to remove all
of the remaining arsenic from the soil in the Property by scraping all of the
soil containing arsenic from the Property in accordance with applicable law and
transporting the contaminated soil to a site located outside of the Property
(the “Arsenic Remediation”). In the event that the Arsenic Remediation is not
completed prior to the applicable Closing, then the obligation to complete the
Arsenic Remediation shall survive each such Closing.”
13.    Assignment. Section 24 of the Original Agreement is amended to provide
that Purchaser shall have the right to partially assign the Agreement (as
amended hereby) for each Phase so that separate purchasers may purchase each
Phase. The foregoing is not intended to, and shall not, obviate the need to
obtain Seller’s prior consent to any such assignment to the extent required
under the Agreement.
14.    Representations and Warranties. The second (2nd) sentence of Section 28
of the Original Agreement is amended to provide that each representation and
warranty given in Section 28 shall be deemed made as of each Closing Date with
respect to the applicable Phase that is the subject of such Closing and shall
survive such Closing Date for eighteen (18) months (i.e., the representations
and warranties made as of the Phase I Closing Date shall be deemed made with
respect to the


6



--------------------------------------------------------------------------------





Property that is the subject of the Phase I Closing and shall survive the Phase
I Closing Date for eighteen (18) months, etc...).
15.    Indemnity. The following is added to the end of the first (1st) sentence
of Section 28(c) of the Original Agreement before the parenthetical at the end
thereof: “, or (iii) the failure of Seller to complete the Arsenic Remediation
in accordance with this Agreement”. The penultimate sentence of Section 28(c) of
the Original Agreement is deleted and replaced with the following: “The
indemnification obligations under this paragraph with respect to any breach of
any representation or warranty made by an entity in this Agreement shall survive
the applicable Closing for eighteen (18) months (provided that any claim made
with any reasonable specificity by the party seeking to be indemnified within
such time period shall survive until such claim is finally and duly resolved),
and the indemnification obligations under this paragraph with respect to the Oil
Spill Remediation and the Arsenic Remediation shall survive the applicable
Closing without a limitation on duration. Tupperware Brands Corporation has
executed the Joinder attached hereto for the purpose of agreeing to the
modifications to Section 28(c) of the Original Agreement set forth in this Third
Amendment.
16.    Modification. Except as modified by this Third Amendment, the terms and
conditions of the Agreement are hereby ratified, confirmed and shall remain
unchanged and in full force and effect. In the event of a conflict between the
terms of this Third Amendment and the terms of the Agreement, the terms of this
Third Amendment shall govern. Seller and Purchaser hereby agree that the
Agreement, as amended by this Third Amendment, shall constitute a valid and
binding contract between Seller and Purchaser.
17.    Earnest Money Deposit Non-Refundable. Seller and Purchaser hereby agree
that after payment by Purchaser of the Second Additional Deposit on the Phase I
Closing Date and the Phase II Closing Date, the Second Additional Deposit (in
the amount of One Million Five Hundred Thousand Dollars ($1,500,000.00) shall be
nonrefundable except upon the occurrence of any of the following events: (i) if
(a) environmental conditions currently existing on the Property cannot be
remedied economically (as determined by Purchaser) in order to permit
residential or commercial development of the Property that satisfies Purchaser’s
intended development goals for the Property and projected financial returns
therefrom; or (b) the remediation of the Oil Spills or the Arsenic Remediation
being conducted by Seller will not feasibly (as determined by Purchaser) permit
the Additional Land to be developed for residential or commercial uses that
satisfy Purchaser’s intended development goals for the Property and projected
financial returns therefrom; (ii) the geotechnical conditions of the soil on the
Property are such that the current conditions would prohibit or materially
affect (as determined by Purchaser) the use of the Property for constructing
permitted uses that satisfy Purchaser’s intended development goals for the
Property and projected financial returns therefrom as determined by Purchaser;
(iii) if there is a moratorium on the development of the Orange County Land
imposed by Orange County that is not a moratorium imposed or effectively imposed
by the Orange County School Board related to the lack of school capacity and an
inability to obtain school concurrency; (iv) any event or circumstance in the
Agreement (as amended hereby) that requires the payment of the Deposit to
Purchaser (excluding Section 3(a) of the Agreement, as amended hereby); (v) the
permitted uses, entitlements, zoning restrictions and/or land use agreements
applicable to or binding on the Property are not acceptable to Purchaser; (vi)
the costs to perform site work on, and/or obtain development or building permits
for, the Property will be at


7



--------------------------------------------------------------------------------





an amount that makes it economically infeasible (as determined by Purchaser) to
develop the Property for those uses that that satisfy Purchaser’s intended
development goals for the Property and projected financial returns therefrom;
(vii) Purchaser has determined that the liabilities and/or obligations
associated with assuming control of the Association are not acceptable to
Purchaser; (viii) Purchaser has determined that certain parcels of property
outside of the Property that are owned by Deerfield should instead be owned by
the Association; or (ix) Purchaser has determined that the obligations to be
binding on Purchaser after Closing with respect to Healthy Way are not
acceptable to Purchaser.
18.    Counterparts; Facsimile. This Third Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same document. A facsimile copy of
this Third Amendment and any signatures hereon shall be considered for all
purposes as originals.
19.    Contract Exhibits. Purchaser and Seller hereby agree that Exhibit “A”
attached hereto and made a part hereof is hereby substituted for the legal
description of the Osceola County Land attached to the Original Agreement as
Exhibit “A”. Additionally, Exhibit “B” attached hereto and made a part hereof is
hereby added to the Agreement as the legal description of the Orange County
Land.
[SIGNATURES APPEAR ON NEXT PAGE]


8



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date and year first set forth above.
 
SELLER:
DART INDUSTRIES, INC., a Delaware
corporation
By: /s/ Karen Sheehan 
Print Name: Karen Sheehan 
Title: Vice President and Secretary
TUPPERWARE U.S., INC., a Delaware
corporation
By: /s/ Karen Sheehan 
Print Name: Karen Sheehan 
Title: Vice President and Secretary
DEERFIELD LAND CORPORATION, a Delaware corporation
By: /s/ Thomas M. Roehlk 
Print Name: Thomas M. Roehlk 
Title: Vice President and Secretary
 
PURCHASER:
O’CONNOR MANAGEMENT LLC, a Delaware limited liability company
By: /s/ John O’Connor 
Print Name: John O’Connor 
Title: Senior Vice President





9



--------------------------------------------------------------------------------







JOINDER
The undersigned (the “Guarantor”) executed a Joinder to the Agreement (the
“Agreement Joinder”) for the purpose of guaranteeing Seller’s indemnification
obligations pursuant to the provisions of Section 28(c) of the Original
Agreement (collectively, the “Indemnity Obligations”). All initially capitalized
terms not otherwise defined in this Joinder shall have the meanings ascribed to
them in the Third Amendment to Contract for Sale and Purchase of Real Property
to which this Joinder is attached (the “Third Amendment”).
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Guarantor hereby: (i) agrees and consents to the
modifications to Section 28(c) of the Original Agreement set forth in the Third
Amendment; and (ii) agrees that the Indemnity Obligations it guaranteed pursuant
to the Agreement Joinder applies to the Indemnity Obligations as modified by the
Third Amendment.
GUARANTOR:
TUPPERWARE BRANDS CORPORATION, a
Delaware corporation


By: /s/ Karen M. Sheehan
Print Name: Karen M. Sheehan
Title: Executive Vice President, Chief Legal Officer & Secretary

EXHIBIT “A”
OSCEOLA COUNTY LAND

EXHIBIT “B”
ORANGE COUNTY LAND


10

